Case 13-29011        Doc 50     Filed 01/28/19     Entered 01/28/19 16:26:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 29011
         Kimberly Y Ingram

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/20/2013.

         2) The plan was confirmed on 09/30/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/23/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $142,127.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29011             Doc 50         Filed 01/28/19    Entered 01/28/19 16:26:03                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,607.50
           Less amount refunded to debtor                                $187.65

 NET RECEIPTS:                                                                                            $9,419.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,995.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $383.85
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,378.85

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 AmeriCash Loans LLC                     Unsecured         500.00           NA              NA            0.00       0.00
 AmeriLoan                               Unsecured         390.00           NA              NA            0.00       0.00
 Arnoldharris                            Unsecured      1,558.00            NA              NA            0.00       0.00
 ATG Credit LLC                          Unsecured      1,011.00            NA              NA            0.00       0.00
 Capital One Auto Finance                Unsecured      7,529.00       9,141.16        9,141.16      2,871.60        0.00
 Cerastes LLC                            Unsecured         480.00        560.17          560.17        175.97        0.00
 Chasmccarthy                            Unsecured      2,955.00            NA              NA            0.00       0.00
 Choice Recovery                         Unsecured         415.00           NA              NA            0.00       0.00
 Choice Recovery                         Unsecured         260.00           NA              NA            0.00       0.00
 Choice Recovery                         Unsecured          74.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,400.00       3,557.24        3,557.24      1,117.47        0.00
 Commonwealth Edison Company             Unsecured         300.00        377.29          377.29        118.52        0.00
 Department Of Education                 Unsecured            NA    118,812.24       118,812.24           0.00       0.00
 First Premier Bank                      Unsecured         508.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         424.00           NA              NA            0.00       0.00
 Illinois Collection Service             Unsecured          54.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00         90.27           90.27          28.36       0.00
 Jefferson Capital Systems LLC           Unsecured         609.00           NA              NA            0.00       0.00
 Jutla Sanjay                            Unsecured           1.00           NA              NA            0.00       0.00
 Legacy Visa                             Unsecured           0.00        453.04          453.04        142.32        0.00
 LHR Inc                                 Unsecured         479.00           NA              NA            0.00       0.00
 M3 Financial Services                   Unsecured         206.00           NA              NA            0.00       0.00
 M3 Financial Services                   Unsecured         190.00           NA              NA            0.00       0.00
 M3 Financial Services                   Unsecured         116.00           NA              NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         140.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         597.00        596.80          596.80        187.48        0.00
 Pioneer Credit Recovery                 Unsecured           1.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         427.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           1.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           1.00        402.81          402.81        126.54        0.00
 Quantum3 Group                          Unsecured            NA         362.00          362.00        113.72        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-29011            Doc 50        Filed 01/28/19    Entered 01/28/19 16:26:03               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled      Asserted      Allowed         Paid          Paid
 Resurgent Capital Services            Unsecured            NA         298.77        298.77          93.86        0.00
 Resurgent Capital Services            Unsecured            NA         207.41        207.41          65.16        0.00
 Sprint                                Unsecured         280.00           NA            NA            0.00        0.00
 Stellar Recovery                      Unsecured      1,110.00            NA            NA            0.00        0.00
 T Mobile USA                          Unsecured         200.00           NA            NA            0.00        0.00
 United Cash Loans                     Unsecured         400.00           NA            NA            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured           0.00    11,585.82     11,585.82            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     18,380.00       9,942.43      9,942.43           0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     66,472.00     41,084.00     41,084.00            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured    116,105.00     18,397.19     18,397.19            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                             $0.00                $0.00                $0.00
       Mortgage Arrearage                                           $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                      $0.00                $0.00                $0.00
       All Other Secured                                            $0.00                $0.00                $0.00
 TOTAL SECURED:                                                     $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                $0.00
        All Other Priority                                          $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $215,868.64           $5,041.00                  $0.00


 Disbursements:

          Expenses of Administration                                 $4,378.85
          Disbursements to Creditors                                 $5,041.00

 TOTAL DISBURSEMENTS :                                                                                $9,419.85




UST Form 101-13-FR-S (9/1/2009)
Case 13-29011        Doc 50      Filed 01/28/19     Entered 01/28/19 16:26:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
